 1

 2

 3

 4

 5

 6

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:15-CR-00319 LJO

12                                 Plaintiff,          ORDER DISMISSING DEFENDANTS FROM
                                                       INDICTMENT
13                          v.
                                                       (Fed. R. Crim. P 48(A))
14   GUSTAVO ROBLEDO BARRAZA,

15                                 Defendant.

16

17          The United States of America, having moved this Court to dismiss the indictment as to above-

18 named defendant only pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, without
19 prejudice and in the interest of justice and good cause appearing;

20          IT IS HEREBY ORDERED that the indictment in the above-entitled case be dismissed as to

21 above-named defendant only without prejudice in the interest of justice.

22          IT IS FURTHER ORDERED that the warrants be recalled and this case be closed.

23
     IT IS SO ORDERED.
24

25      Dated:    September 6, 2019
                                                      UNITED STATES DISTRICT JUDGE
26
27

28

     ORDER OF DISMISSAL, FRCrimP 48(a)                  1
30
